 



EXHIBIT 10.15
TRICO MARINE SERVICES, INC.
Compensation for Chief Administrative Officer, Vice President and General
Counsel

                  Executive   Title   Base Salary   Date in Effect
Rishi A. Varma
  Chief Administrative Officer,
Vice President and General
Counsel   $ 250,000     March 21, 2007(1)
 
               
 
  Vice President and
General Counsel   $ 215,000     July 6, 2006(2)
 
               
 
  General Counsel   $ 190,000     May 2, 2005

 

(1)   Salary increased as a result of promotion to Chief Administrative Officer
as well as existing General Counsel position   (2)   Salary increased as a
result of promotion to Vice President

 